Citation Nr: 0606347	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for choroiditis of the 
right eye, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In February 2006, this case was advanced on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).

On appeal the veteran appears to be raising a claim that a 
May 1957 rating decision was clearly and unmistakably 
erroneous.  Without addressing whether this claim meets the 
specific pleading requirements set forth at 38 C.F.R. § 
20.1404 (2005), because this issue is not currently developed 
or certified for appellate review it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

Corrected visual acuity in the right eye is no more than 
light perception only, but without anatomical loss of the 
eye.  The corrected visual acuity in the veteran's non-
service-connected left eye is 20/30.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
choroiditis of the right eye have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.80, 4.84a, Diagnostic Codes 6005, 6070 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to notify 
the appellant that he should submit all pertinent evidence in 
his possession.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an October 2001 
letter and an October 2003 statement of the case (SOC), 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
the content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  Hence, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Background

In October 1945, the veteran was hospitalized with a 
diagnosis of choroiditis.  

In June 1946, VA granted service connection for choroiditis, 
and a noncompensable rating was assigned.  In May 1948, the 
rating for choroiditis of the right eye was increased to 10 
percent.  In March 1949, the RO increased the rating to 20 
percent under diagnostic codes 6005-6079.  In June 1954, the 
RO increased the rating for choroiditis of the right eye to 
30 percent from December 1953 to May 1954, and to 40 percent 
from May 1954.  In May 1957, the RO decreased the rating to 
30 percent from July 1957.  The rating has remained at 30 
percent since.

The appellant was afforded a VA examination in October 2001. 
The examiner noted that the appellant was blind in the right 
eye secondary to chorioretinitis.  On visual acuity 
examination, the veteran could see part of the examiner's 
fingers temporally, inferiorly and nasally, but only the 
examiner's fist superiorly at three feet.  Left eye visual 
acuity was evaluated as 20/40 -2 without correction, 
distance.  The right eye could not be refracted.  Corrected 
left eye visual acuity yielded a finding that the appellant 
had 20/20 vision.

The examiner's impressions were that the veteran was blind in 
the right eye secondary to a large chorioretinal scar.  He 
had prolapsed lacrimal glands, and minimal nuclear sclerosis 
and specks in the lens.  He also had frank blepharitis with 
very oily tear glands and tear film which could also be 
slightly reducing his vision.  

VA outpatient treatment records dated in 2000-2001 show right 
eye blindness, and a corrected left eye visual acuity of 
20/20 or 20/30.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005). Separate diagnostic codes identify the various 
disabilities. 

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7 (2005).  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). However, these statements must be considered with 
the clinical evidence in conjunction with the appropriate 
rating criteria.

The appellant's service-connected choroiditis, right eye is 
currently rated as 30 percent disabling under VA's Schedule 
for Rating Disabilities. 38 C.F.R. §§ 4.80, 4.84, Diagnostic 
Code 6005-6070.

A compensable evaluation between 10 and 100 percent will be 
assigned for right eye choroiditis in chronic form under 
Diagnostic Code 6005, based upon an impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology. A minimum rating 
of 10 percent is assigned during active pathology. 38 C.F.R. 
§ 4.84a, Diagnostic Code 6005.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6070, a 30 percent 
rating is assigned when there is blindness in one eye, with 
light perception only, and where the vision in the other eye 
is 20/40.  A 40 percent rating under Diagnostic Code 6066 
would not be warranted unless the veteran had anatomical loss 
of the right eye.

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye. 38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070. 

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

In this case, the appellant has reported increased 
symptomatology associated with his service-connected right 
eye disability. The most recent VA examination showed no more 
than light perception in the right eye. However, the Board 
notes that this loss of vision is already contemplated in the 
current rating. This examination further showed no 
enucleation or serious cosmetic defect or loss of vision in 
the left eye. As such, the veteran is receiving the maximum 
schedular rating available for blindness in one eye, which 
has not been anatomically lost, with his second eye not 
service connected and not blind.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for the choroiditis 
of the right eye. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).




ORDER

Entitlement to an increased evaluation for choroiditis of the 
right eye, currently evaluated as 30 percent disabling, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


